                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

SHERITTA LAMBERT,

                   Plaintiff,
                                                     Case No.
       v.
                                                     REMOVED FROM THE CIRCUIT COURT
FIRST ADVANTAGE BACKGROUND
                                                     OF CLINTON COUNTY, MISSOURI
SERVICES CORP.,

                   Defendant.



                            DEFENDANT’S NOTICE OF REMOVAL

       Defendant FIRST ADVANTAGE BACKGROUND SERVICES CORP., by its attorneys

and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby files this Notice of Removal of Case

No. 19CN-CC00009 pending in the Circuit Court of Clinton County, Missouri. In support of its

Notice of Removal, First Advantage states as follows:

       1.      On February 19, 2019, Plaintiff Sheritta Lambert commenced this action by filing

a Petition in the Circuit Court of Clinton County, Missouri, captioned Sheritta Lambert v. First

Advantage Background Services Corp., Case No. 19CN-CC00009.

       2.      In her Petition, Plaintiff alleges that First Advantage violated the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

       3.      First Advantage was served with Summons and a copy of the Petition on February

21, 2019.

       4.      The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because the

notice has been filed within thirty days of service of the Petition upon First Advantage.




            Case 5:19-cv-06031-HFS Document 1 Filed 03/22/19 Page 1 of 4
        5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because Plaintiff’s FCRA claim arises from the Constitution, laws, or treaties of the United

States. Accordingly, this action is removable to this Court pursuant to 28 U.S.C. § 1441(a).

        6.      The Circuit Court of Clinton County, Missouri is located within the Western

District of Missouri; therefore, venue is proper in this Court under 28 U.S.C. § 1441(a).

        7.      Written notice of the filing of this Notice of Removal is being delivered to

Plaintiff through her counsel of record. A copy of the Notice of Removal also will be filed with

the Clerk of the Circuit Court of Clinton County, Missouri.

        8.      True and accurate copies of the Summons, Petition, and all other process,

pleadings, and orders served on First Advantage in the state court action are attached hereto as

Exhibit 1.

        9.      The undersigned has read this Notice of Removal, and to the best of the

undersigned’s knowledge, information, and belief, formed after reasonable inquiry, certifies that

First Advantage’s factual allegations have evidentiary support, and its legal contentions are

warranted by existing law. The undersigned also certifies that this Notice of Removal is not

interposed for any improper purpose, such as to harass, cause unnecessary delay, or needless

increase in the cost of litigation.




                                                 2

             Case 5:19-cv-06031-HFS Document 1 Filed 03/22/19 Page 2 of 4
                              Respectfully submitted,

                              FIRST ADVANTAGE BACKGROUND
                              SERVICES CORP.


                              By    /s/ Rosalee M. McNamara
                                    Rosalee M. McNamara (Mo. Bar No. 33645)
                                    rmcnamara@lathropgage.com
                                    LATHROP & GAGE LLP
                                    2345 Grand Boulevard, Suite 2200
                                    Kansas City, Missouri 64108-2618
                                    Telephone: (816) 292-2000
                                    Facsimile: (816) 292-2001

                                    Frederick T. Smith*
                                    fsmith@seyfarth.com
                                    Esther Slater McDonald*
                                    emcdonald@seyfarth.com
                                    SEYFARTH SHAW LLP
                                    1075 Peachtree Street, N.E., Suite 2500
                                    Atlanta, Georgia 30309-3958
                                    Telephone: (404) 885-1500
                                    Facsimile: (404) 892-7056

                                    Attorneys for Defendant

                                    *to be admitted pro hac vice

Date: March 22, 2019




                                        3

         Case 5:19-cv-06031-HFS Document 1 Filed 03/22/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I electronically filed DEFENDANT’S NOTICE

OF REMOVAL with the Clerk of the Court using the CM/ECF system, which will automatically

send e-mail notification of such filing to the following attorneys of record:

                               Charles Jason Brown
                               Jayson A. Watkins
                               Brown & Watkins LLC
                               301 S. US 169 Hwy
                               Gower, Missouri 64454



                                               /s/ Rosalee M. McNamara
                                                   Attorney for Defendant




          Case 5:19-cv-06031-HFS Document 1 Filed 03/22/19 Page 4 of 4
